Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 58 recites “a plurality of second apertures for passing light emerging from the one light source, each one of the plurality of apertures located along a same direction from the viewer’s pupil as a direction of a corresponding one of the plurality of second apertures to the pupil”. The examiner has attempted to discern the corresponding support in applicant’s specification, and finds the support to be limited to paragraph [0027]. However, this support does not rise to the level of supporting the claim language. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 53 is recites the limitation "the computer generated holographic (CGH) image".  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 recites limitation, which as discussed above, do not have support within the specification. It is unclear to the examiner where and how the plurality of second apertures for passing light, and how each one of the plurality of first apertures corresponding to one of the plurality of second apertures. As the examiner is unable to find any support for the limitation in the specification, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 52-53, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204).
Regarding claim 49, Spitzer et al. (hereinafter Spitzer) discloses a method for tracking a viewer’s pupil (Spitzer, [0013], “method for heads-up displays including integrated display and an imaging system for ocular measurement”. In addition, in paragraph [0054], “An undistorted image of the eye enables a more accurate calculation of eye position, user identification and health monitoring”) comprising:
using a light source to illuminate a viewer’s pupil (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. Figs. 1B and 1D);
using an optical element to produce an image of the viewer’s pupil on a light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 
detecting the light by the light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B)”).
While Spitzer teaches pass light from the light source retro-reflected through the pupil (Spitzer, Figs. 1B and 1D); Spitzer does not expressly disclose “using a first aperture in a mask”;
Sung et al. (hereinafter Sung) discloses using a first aperture in a mask (Sung, [0053], “The see-through holographic display apparatus 100 may further include a noise removal filter 150”). 
Sung discloses using the mask to stop at least some of other light arriving at the mask (Sung, [0064], “The noise removal filter 150 may be placed at the first focal distance f1 of the first relay lens 141 of the relay optical system 140 and may block light except light of a desired diffraction order, thereby removing noise such as a diffraction pattern or multiplex diffraction due to a pixel structure of the spatial light modulator 120”).
Sung discloses locating the first aperture along a same direction from the viewer’s pupil as the direction of the light source to the pupil (Sung, Fig. 2 illustrates the noise removal filter along a same line from the view’s pupil as the direction of the light source to the pupil).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Sung’s noise removal filter may block light except light of a desired diffraction order in the head-up display, as taught by Spitzer, as it could be used to achieve the predictable result of using a first aperture in a mask to pass light from the light source retro-reflected through the pupil. The motivation for doing so would have been removing noise 
Regarding claim 52, Spitzer discloses tracking the viewer’s pupil in a Head Mounted Display (HMD) for displaying a computer generated image (Spitzer, [0015], “FIGS. 1A-1B illustrate an embodiment of a heads-up display 100”).
Regarding claim 53, Spitzer as modified by Sung with the same motivation from claim 49 discloses a computer generated holographic (CGH) image (Sung, [0051], “For example, the see-through holographic display apparatus 100 may have a shape of one-eye glasses via which a hologram image and the outside are seen by one eye (e.g., a left eye 11L as shown in FIG. 1) of the user 10”) comprises a three dimensional (3D) computer generated holographic (CGH) image (Sung, [0079], “thus the field lens 170 may enable a 3D hologram image to be seen”).
Regarding claim 59, Spitzer discloses produce the image of the viewer’s pupil on the light sensor (Spitzer, [0017], “A camera 124 is coupled to light guide 102 at or near distal end 104 to receive and image ocular measurement radiation directed to it through light guide 102 (see FIG. 1B).  Camera 124 can image the pupil, iris, or retina of eye 120… camera 124 is optically coupled to light guide 102 by an optical element 125.  In one embodiment optical element 125 can be a refractive lens, but in other embodiments it can be a reflective or diffractive optical element, or a combination of refractive, diffractive, and reflective optical elements”);
Spitzer as modified by Sung with the same motivation from claim 49 discloses next to the first aperture (Sung, Fig. 1B illustrates noise removal filter 150 is placed next to optical element 140).
Regarding claim 60, Spitzer discloses at least a first one of the plurality of light sources emits light at a different spectrum than at least a second one of the plurality of light sources (Spitzer, [0016], “light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”. In addition, in paragraph [0016], “In other embodiments .

Claims 50-51, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Mochida (US 2007/0258624).
Regarding claim 50, Spitzer discloses a plurality of light sources for illuminating the viewer’s pupil (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”);
Though Spitzer as modified by Sung teaches first aperture, the first aperture located along a same direction from the viewer’s pupil as a direction of a corresponding light source; Spitzer as modified by Sung does not expressly disclose “a plurality of first aperture”;
Mochida discloses a plurality of first aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Mochida’s a plurality of apertures in the head-up display, as taught by Spitzer as modified by Sung, as it could be used to achieve the predictable result of a plurality of first apertures, each one of the plurality of first apertures located along a same direction from the viewer’s pupil as a direction of a corresponding one of the plurality of light sources. The motivation for doing so would have been eliminating unnecessary frequency component of a recording light that has been collected.
Regarding claim 51, Spitzer discloses the plurality of light sources are turned on in a time sequential fashion (Spitzer, [0021], “The HOE focal length will vary slightly with wavelength; thus, by 
Regarding claim 56, Spitzer as modified by Sung with the same motivation from claim 49 discloses using aperture for passing light emerging from the light source before illuminating the viewer’s eye  and locating the aperture next to the light source (Sung, Fig. 2); Spitzer as modified by Sung does not expressly disclose “using a second aperture”;
Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses using a second aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).
Regarding claim 58, Spitzer discloses the using a light source to illuminate the viewer’s pupil comprises using one light source (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”);
Spitzer as modified by Sung with the same motivation from claim 49 discloses a mask comprising aperture for passing light emerging from the one light source (Sung, Fig. 2);
Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses a plurality of first aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Cai et al. (US 2004/0047013).
Regarding claim 54, while Spitzer teaches an optical path of the light from the light source (Spitzer, Fig. 1B), the computer generated image (Spitzer, [0016], “Display light source 128 illuminates 
Cai et al. (hereinafter Cai) discloses forms an apparent image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space”).
Cai discloses the apparent image, relative to the computer generated image, which does not overlap the computer generated image (Cai, [0015], “Viewing the image from a reflection hologram is like looking at an object or image that is floating in space.  The image may be located anywhere along the line of sight axis”. Image that is floating in space is considered the apparent image, relative to the computer generated image, which does not overlap the computer generated image).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Cai’s producing a 3D holographic image using a true hologram including viewing the image from a reflection hologram is like looking at an object or image that is floating in space in the head-up display, as taught by Spitzer as modified by Sung. The motivation for doing so would have been providing ability to producing a 3D holographic image using a true hologram.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204), as applied to claim 49, in further view of Weissman (US 8,570,656).
Regarding claim 55, Spitzer teaches illuminating the viewer’s pupil (Spitzer, Fig. 1B), using a retro-reflected-light located along an optical path after retro-reflection through the viewer’s pupil polarized at a polarization direction perpendicular to that of a direction of polarization of the light provided by the light source to filter light after retro-reflection through the viewer’s pupil (Spitzer, [0019], “distal optical element 112 is a polarizing beamsplitter”. In addition, in paragraph [0018], 
Weissman discloses plane polarized light (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518 and becomes plane polarized”).
Weissman discloses a plane polarizing filter (Weissman, col 9, 29-31, “A limited spectral width of light leaves the source 516 and is polarized by a linear polarizer 518”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Weissman’s linear polarizer in the head-up display, as taught by Spitzer as modified by Sung, as it could be used to achieve the predictable result of using a retro-reflected-light plane-polarizing filter located along an optical path after retro-reflection through the viewer’s pupil, polarized at a polarization direction perpendicular to that of a direction of polarization of the plane-polarized light provided by the light source to filter light after retro-reflection through the viewer’s pupil. The motivation for doing so would have been providing ability to select a specific polarization of light. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204) in view of Mochida (US 2007/0258624), as applied to claim 50, in further view of Handschy et al. (US 2010/0110386).
Regarding claim 57, while Spitzer teaches retro-reflected light; Spitzer as modified by Sung and Mochida teaches the location of each one of the plurality of first apertures (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”. Fig. 1); 
Handschy et al. (hereinafter Handschy) discloses not to receive light from a noncorresponding one of the plurality of light sources (Handschy, [0018], “The dichroic filter 70 is made with regions 72 (shown in FIG. 8) that correspond to the images of the differently-colored light sources 62, wherein the different regions 72 have different color-selective reflection properties, chosen so that the light forming the image of the green light source passes through a region of the filter 70 that transmits green light and that reflects red and blue light”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to use the concept of Handschy’s a filter is made with regions that corresponds to the images of the differently-colored light sources to filter Spitzer as modified by Sung and Mochida’s retro-reflected light from one of the plurality of light sources. The motivation for doing so would have been providing filters with different color-selective reflection properties.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2016/0018639) in view of Sung et al. (US 2017/0123204) in view of Mochida (US 2007/0258624), as applied to claim 60, in further view Tremblay et al. (US 2016/0033771).
Regarding claim 61, Spitzer discloses passing light from the first light source (Spitzer, Fig. 1B) and passing light from a second light source (Spitzer, [0016], “display light source 128 is an LED source that emits only light in the visible portion of the spectrum, such as white light or red, green, and blue (RGB) light”);
Spitzer as modified by Sung and Mochida with the same motivation from claim 50 discloses a first aperture and a second aperture (Mochida, [0074], “an illumination aperture stop 10”. In addition, in paragraph [0075], “an imaging aperture stop 11”);

Tremblay et al. (hereinafter Tremblay) discloses a spectral filter to pass only light from a corresponding one of a first light source and a second light source (Tremblay, [0175], “spectral filtering may be required to reduce the bandwidth of each emitter…The spatial and spectral bandwidth sections prevent crosstalk when more broadband sources such as LEDs and resonant cavity LEDs are used.  Light sources separated in wavelength and position 1501 and 1502 project to a lens 1503”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of Tremblay’s spectral filtering to reduce the bandwidth of each light in the head-up display, as taught by Spitzer as modified by Sung and Mochida. The motivation for doing so would have been preventing crosstalk from the holographic transflector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYLE ZHAI/Primary Examiner, Art Unit 2612